224 S.W.3d 720 (2006)
In re Charles John MITSAK.
No. 08-06-00126-CV.
Court of Appeals of Texas, El Paso.
May 25, 2006.
Lyda Ness-Garcia, El Paso, for Relator.
Susan M. Urbieta, El Paso, for Interested Party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF HABEAS CORPUS
DAVID WELLINGTON CHEW, Justice.
Relator, Charles John Mitsak, has filed a habeas corpus petition alleging that he is illegally confined in the El Paso County Jail. Based on the petition and the record presented, we conclude Relator has not shown he is entitled to the relief requested. Accordingly, we deny the petition for *721 writ of habeas corpus. See TEX.R.APP.P. 52.8(a).